     Matthew C. Smith (State Bar No. 276024)
 1
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
     500 Second Street
 3   Yuba City, CA 95991
     TEL: (530) 822-9500
 4
     FAX: (530) 751-7910
 5
     Attorney for Defendant
 6   Austreberto Santamaria-Valencia
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                                Case No.: 2:21-CR-0079-TLN

12                 Plaintiff,

13   vs.                                                      STIPULATION AND ORDER TO EXCLUDE
                                                              TIME
14
     AUSTREBERTO SANTAMARIA-VALENCIA,
15
                   Defendant.
16                                                            Date: July 15, 2021
                                                              Time: 9:30 a.m.
17                                                            Hon. Troy L. Nunley
18
                                                     STIPULATION
19
            1.     By previous order, this matter was set for status on July 15, 2021.
20

21
            2.     By this stipulation, defendant. now moves to continue the status conference until

22   September 23, 2021, at 9:30 a.m., and to exclude time between July 15, 2021, and September 23, 2021,
23   under Local Code T4.
24
            3.     The parties agree and stipulate, and request that the Court find the following:
25
                   a.)      The government has produced the discovery associated with this case including,
26

27
            among other things, investigative reports, photographs, and video recordings.

28                 b.)      Counsel for defendant desires additional time to consult with his client, to review

                                                          1
            the current charges, to conduct an investigation and research related to the charges, to review
 1

 2          discovery for this matter, to discuss potential resolutions with his client, and to prepare pretrial

 3          motions.
 4
                    c.)    Defense counsel believes that failure to grant the above-requested continuance
 5
            would deny counsel the reasonable time necessary for effective preparation, taking into account
 6
            the exercise of due diligence.
 7

 8                  d.)    The government does not object to the continuance.

 9                  e.)    Based on the above-stated findings, the ends of justice served by continuing the
10
            case as requested outweigh the interest of the public and the defendant in a trial within the
11
            original date prescribed by the Speedy Trial Act.
12
                    f.)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
13

14          et seq., within which trial must commence, the time period of July 15, 2021 to September 23,

15          2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Rule
16
            T4] because it results from a continuance granted by the Court at defendant’s request on the basis
17
            of the Court’s findings that the ends of justice served by taking such action outweigh the best
18
            interest of the public and the defendant in a speedy trial.
19

20          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

21   Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
22
     must commence.
23
            IT IS SO STIPULATED.
24
     Date: July 12, 2021                                    /s/ Matthew C. Smith
25
                                                           MATTHEW C. SMITH
26                                                         Attorney for Defendant
                                                           Austreberto Santamaria-Valencia
27
     Date: July 12, 2021                                     /s/ James R. Conolly
28
                                                           James R. Conolly
                                                           Assistant United States Attorney
                                                          2
                              FINDINGS AND ORDER
 1

 2   IT IS SO FOUND AND ORDERED this 13th day of July, 2021.

 3

 4

 5

 6
                                                         Troy L. Nunley
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 3
